 ARA SERVICES, INC.ARA Services,Inc. and Service Employees Interna.tional Union,Local 82,AFL-CIO,Petitioner. Case5-RC-8277April 30, 1973DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER AND MEMBERSJENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer William I. Shooer.Following the hearing and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulationsand Statements of Procedure,Series 8, asamended, by direction of the Regional Director forRegion 5, this case was transferred to the NationalLabor Relations Board for decision. Thereafter, theEmployer filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. The rulings are hereby af-firmed.Upon the entire record in this case, the Board finds:1.The Employer is a Delaware corporation withits principal office located in Philadelphia,' Pennsyl-vania. It provides foodservices atvarious institutionsthroughout the United States withgross revenues inexcess of $500,000 annually. Only the services provid-ed at the National Lutheran Home for the Aged in theDistrict of Columbia are involved herein. At suchplace it receives goods from outside the District ofColumbia in excess of $5,000 annually.The Employer contends that the Board should de-cline to assert jurisdiction herein in view of the close407and intimate relationship between Employer and theNational Lutheran Home for the Aged which it con-tends is a church owned, operated, and controlledinstitution which operates the home on a nonprofitand noncommercial basis in connection with and infurtherance of its broad basic religious objectives. Wehave recently considered this contention inThe Na-tional Lutheran Home for the Aged.2We there decidedthat the Home was not an institution over which wewould refuse to assert jurisdiction. As the only reasonfor refusing to assert jurisdiction over the Employer isits relationship to the home, we find that it will effec-tuate the purposes of the Act to assert jurisdictionover the Employer's operations at the home?2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The parties have stipulated, and we find, that thefollowing employees of the Employer constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All full-time and regular part-time food serviceemployees employed by the Employer at the Na-tional Lutheran Home for the Aged, Washing-ton, D.C., including cooks, food service workers,kitchen employees, store room employees, cafe-teria employees, general food service truck driv-ers,and lead employees but excluding officeclericalemployees,professionalemployees,guards and supervisors as defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]tThe Employermoved that the record transcript be corrected in certainrespects. In the absenceof objections,the motion is granted.203 NLRB No. 71.3 The Board asserts jurisdiction on a plenary basis within the District ofColumbia. M.S. Ginn &Company,114 NLRB 112;The Westchester Corpora-tion, 124 NLRB 194;Herbert Harvey,Inc, 159 NLRB 254.203 NLRB No. 70